This was an action to recover damages for injury to an automobile at a grade crossing. The petition alleged as negligence the operation of a “train at a high and unlawful -rate of speed within the corporate limits of Canton, Ohio”; also failure to give warning, watchman directing plaintiff to cross the tracks immediately in front of train, and failure to check or stop train after defendant saw plaintiff’s property in peril. The trial court admitted in evidence an ordinance of the City of Canton limiting speed of trains to twenty miles per hour. There was a general verdict for plaintiff. The Court of Appeals reversed the judgment because of error in admission of the ordinance on ground that it was not pleaded.
The motion to certify claims error in judgment of Court of Appeals on the grounds that it was not necessary to plead the ordinance more definitely, relying on Meek v. Pennsylvania, 38 Ohio St. 632 as against Schutte v. Johnson, 106 Ohio St 359; and on the ground that even if the trial court was in error in *247admitting the ordinance, the judgment of that court should be sustained under the rule of Sites v. Haverstock, 23 Ohio St. 626, which holds that in a case where the issues are such that a finding of either of them in favor of the successful party entitles him to the judgment rendered, the judgment will not be reversed for error in the instructions of the court relating exclusively to the other.